Citation Nr: 1706745	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for status post triple arthrodesis, left foot.

2.  Entitlement to an increased disability rating in excess of 10 percent for a right foot scar.

3.  Entitlement to an increased disability rating in excess of 20 percent for tarsal tunnel, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from September 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously remanded this matter for additional development in April 2015.

In a May 2015 rating decision, the RO granted a 100 percent rating for adjustment disorder from July 2009.  As this is considered a full grant of the benefit sought, that issue is no longer before the Board.

The issues of increased ratings for status post triple arthrodesis, left foot and tarsal tunnel, right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A right foot scar is manifested by one painful scar that does not cause limitation of function of the foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in April 2014, after the rating decision on appeal.  The timing error with regard to the VCAA notice was cured by readjudication of the claim in the August 2015 Supplemental Statement of the Case.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009)

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The VA examinations conducted in November 2010 and June 2015 are adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's April 2015 remand directives with regard to the issue of an increased rating for right foot scar.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Right Foot Scar 

A claim for an increased rating for a right foot scar was received in August 2010. The right foot scar is currently rated according to Diagnostic Code 7804. 

The Veteran's right foot scar was initially rated under the criteria of Diagnostic Code 7804, which was in effect prior to October 23, 2008.  Under the previous Diagnostic Code 7804, a 10 percent rating is warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Diagnostic Codes 7800-7805 were revised, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The Veteran's claim was received in August 2010; therefore, the revised rating criteria for scars are applicable.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a maximum 10 percent rating.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum rating of 10 percent.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Upon VA examination in November 2010, the Veteran reported that he had occasional discomfort and parasthesias around the area of the right foot scar.  Physical examination showed a long scar on the medial aspect of the right foot, located superior to the ankle.  The scar was superficial and well-healed.  It was 8 centimeters long and 1 centimeter wide.  There was no ulceration, skin breakdown, or deep tissue involvement.  The examiner diagnosed superficial scars.

The Veteran had a VA examination in June 2015.  The Veteran had a scar on the medial side of the right foot.  The scar was not painful and was not unstable.  It was superficial and non-linear.  The total area of the scar was eight square centimeters.  It did not result in limitation of function of the right foot.  

Based on this evidence, the right foot scar is tender and stable and is eight square centimeters in area.  The criteria for a disability rating in excess of 10 percent are not met.  A rating in excess of 10 percent is not assignable under Diagnostic Code 7804 because there are not three or four unstable or painful scars on the right foot.  There are no other disabling effects of the right foot scar.  As such, a rating under a different Diagnostic Code is not warranted.  For these reasons, a rating in excess of 10 percent for a right foot scar is denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: 
(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The schedular criteria are adequate to rate severity and symptoms of the Veteran's right foot scar.  The pain associated with the scar is contemplated by the rating criteria.  There is nothing exceptional or unusual about the scar disability.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Under the current facts before the Board, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The evidence of record does not show an exceptional or unusual clinical picture. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for right foot scar is denied.


REMAND

The issues of increased disability ratings for status post triple arthrodesis, left foot and tarsal tunnel, right foot were remanded in April 2015 to obtain a VA examination.  The Veteran had a VA examination in June 2015.  The examiner did not provide responses to examination questions regarding flatfoot (pes planus), Morton's neuroma and metatarsalgia, hammertoe, hallux valgus,hallux rigidus, acquired pes cavus, malunion or nonunion of metatarsal bones, and foot injuries.  
An addendum opinion is necessary to clarify whether those conditions are present.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the podiatrist who conducted the June 2015 VA examination for an addendum opinion.  A new examination should only be scheduled if deemed necessary by the examiner.  

a.  The examiner should complete questions 3 through 10 of the DBQ regarding flatfoot, Morton's neuroma and metatarsalgia, hammertoe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of the metatarsal bones.  The examiner should indicate whether those conditions are currently present.

b.  If flatfoot, Morton's neuroma and metatarsalgia, hammertoe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of the metatarsal bones are present in either foot, the examiner should indicate whether such disability is related to his service-connected foot disabilities.  

c.  For each foot, the examiner should indicate whether the Veteran's disability is best described as moderate, moderately severe, or severe.

2.  After completing the requested actions, readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


